Case 5:19-cv-02324-JGB-SP Document 24; Filed 10/30/20 Page1of1 Page ID #:118

CLEAR FORM

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CASE NUMBER:
James Rutherford

5:19-cv-02324-JGB-SP

Vv. Plaintiff(s)

 

Washington Fund V, LLC et al

NOTICE OF
MEDIATION DATE

Defendant(s).

 

 

YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for November 2, 2020 at 1:30 LJa.m./ [v]p.m.

LOCATION: Zoom https://zoom.us/j/ 94398995301?pwd=K2]GZFVyamxFWjMwYjFQdE5jMkVoQT09

 

 

 

The mediation session must be completed and an ADR-03 Report must be filed on or before the
Court-ordered completion date.

 

 

 

 

 

 

 

Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.

Dated: October 30, 2020 Panel Mediator: Alan M. Kindred
Address: Leech Tishman
200 S Los Robles Ave, Suite 300
Pasadena CA 91101
Phone: 626-796-4000 ext. 327

 

 

 

 

 

ADR-13 (01/12) NOTICE OF MEDIATION DATE Page 1 of 1
